This office action is in response to Applicants’ amendments/remarks received December 8, 2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-70 are canceled.  Claims 78-90 are withdrawn.  Claims 71-77 are under consideration.

Objections and Rejections
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 71-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burk et al. (US 8067214; previously cited), and evidenced by Enzyme 1.2.1.19 (Kegg Enzyme entry EC 1.2.1.19; retrieved from the internet March 16, 2021), Enzyme 2.6.1.19 (Kegg Enzyme entry EC 2.6.1.19; retrieved from the internet March 16, 2021), and McPherson et al. (1983 Nucleic Acids Research 11(15):  5257-5266).  
Burk et al. disclose 1,4 butanediol (BDO) producing microbial organisms comprising genes expressing enzymes of a BDO pathway, where it is disclosed that applicable genes include among others buk1 (from Clostridium acetobutylicum) and yqhD (from E. coli) (col. 44 lines 27-42, Table 6; instant claims 71-73).  It is further disclosed in Burk et al. that E. coli natively or E. coli comprises the gdhA gene, which encodes for a glutamate dehydrogenase (EC 1.4.1.4) (see McPherson et al.).  Burk et al. disclose metabolic modifications for at least E. coli and yeast microbial organisms (at least col. 5 lines 44-46).  Burk et al. also disclose culturing under anaerobic conditions towards BDO production (at least col. 43 lines 22-24; instant claims 73-77).  
It is disclosed in the instant specification, Table 19, that the buk1 gene encodes for a 4-aminobutyrate kinase enzyme (EC 2.7.2.a) and yqhD encodes for a 1,4-butanediol dehydrogenase (EC 1.1.1.a).  It is also disclosed that the recite enzyme having 4-amino-1-ol dehydrogenase (EC 1.1.1.a) activity is also encoded by the yqhD gene (Table 18), the enzyme having 4-aminobutan-1-ol oxidoreductase (EC 1.4.1.a) activity also includes enzymes encoded by the gdhA gene (application publication paragraph 0288), and the enzyme having 4-aminobutan-1-ol transaminase (EC 2.6.1.a) activity is encoded by the gabT gene (Table 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed non-naturally microbial organism comprising a microbial organism having a BDO pathway comprising at least one exogenous nucleic acid encoding a BDO pathway enzyme expressed in a sufficient amount to produce BDO, the BDO pathway comprising at least enzymes having 4-aminobutyrate kinase enzyme (EC 2.7.2.a) activity (buk1 gene), aminobutyraldehyde dehydrogenase (or 4-aminobutyraldehyde dehydrogenase) (EC Clostridium acetobutylicum) and yqhD (from E. coli) (col. 44 lines 27-42, Table 6), which encodes for enzymes having the recited 4-aminobutyrate kinase enzyme (EC 2.7.2.a) activity, 4-amino-1-ol dehydrogenase (EC 1.1.1.a) activity, and 1,4-butanediol dehydrogenase (EC 1.1.1.a) activity.  It is disclosed and/or recognized in the prior art that the additional enzymes having the recited activities, including at least aminobutyraldehyde dehydrogenase (or 4-aminobutyraldehyde dehydrogenase) (EC 1.2.1.d) activity, 4-aminobutan-1-ol oxidoreductase (EC 1.4.1.a) activity, or 4-aminobutan-1-ol transaminase (EC 2.6.1.a) activity are reasonably disclosed in Burk et al. as part of the BDO pathway or are present in an E. coli microorganism.  

Reply:  In view of Applicants’ amendments/remarks, the previous 102(e) rejection has been withdrawn.  However, the claims unpatentable under a new 103(a) rejection over at least Burk et al. for the reasons noted above.
Applicants assert that amended claim 71 recites “[a] non-naturally occurring microbial organism, comprising a microbial organism having a BDO pathway” and recites specific BDO pathway enzymes.  Claim 71 recites, for example, 4-aminobutyraldehyde dehydrogenase, 4-aminobutan-1-ol dehydrogenase, or 4-aminobutan-1-ol oxidoreductase.  Recitation of these 
Applicants’ remarks are not persuasive.  In this instance, and as noted above, all of the recited enzymes are reasonably disclosed in Burk et al. or already present in E. coli.
Therefore, Applicants’ claimed non-naturally occurring microbial organism having a BDO pathway and comprising BDO pathway enzymes would have been obvious in view of the prior art.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 71-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-22 of U.S. Patent No. 9175297 (‘297) in view of Burk et al. (supra), and evidenced by Enzyme 1.2.1.19 (supra), Enzyme 2.6.1.19 (supra), and McPherson et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘297 patent claims are drawn to a non-naturally occurring microbial organism having nucleic acids encoding enzymes of a BDO pathway, comprising at least one exogenous nucleic acid encoding a BDO pathway enzyme, the BDO pathway enzymes comprising 4-aminobutan-1-ol oxidoreductase (deaminating) and 1,4-butanediol dehydrogenase (see at least instant claims 71-73 and the ‘297 patent claims 12-13), and a method of producing BDO comprising culturing said non-naturally occurring microbial organism, under substantially anaerobic culture medium (see at least instant claims 74-77 and the ‘297 patent claims 21-22).  If any of the enzymes recited in the instant claims are not explicitly recited in the ‘297 patent claims, it would have been obvious to one of ordinary skill to either incorporate and/or substitute the additional enzymes or recognize that the enzymes are already present in the microbial organism (E. coli) in view of the teachings of the prior art noted above.  

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656